Opinion
Per Curiam:
Appellant was convicted on three bills charging aggravated robbery (No. 108), burglary (No. 109), and carrying a firearm without a license (No. 110, second count), and received concurrent sentences on all convictions. The evidence does not sustain a conviction for violation of the Uniform Firearms Act.
The conviction on Bill No. 110, second count, is vacated and the indictment quashed. The record is remanded to the court below for resentence on the valid convictions. Commonwealth v. Lockhart, 223 Pa. Superior Ct. 60, 65, 296 A. 2d 883 (1972).
Wright, P. J. and Watkins, J., dissent.